DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely filed response to the 9-20-2021 non-final rejection filed 12-21-2021.

Terminal Disclaimer

3.	The terminal disclaimer filed on 12-21-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,703,146 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

4.	Acknowledgment is made of the amendment to claim 14 in the response filed 12-16-2021.

EXAMINER’S AMENDMENT



5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Deleted the title and inserted the new title - - Pressure Measuring Device For A Bicycle - - .

Allowable Subject Matter

6.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter has been placed on record in applications 15/954,229 and / or 15/635,974 wherein the prior art does not explicitly or inherently teach the structural limitations of the invention.  Since the previous O.A. and / or the applicants argument(s) clearly points out the why the claims are patentable over the pertinent art of record, the reasons for allowance are in all probability evident from the record and no statement should be necessary when no prior art was found upon further search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200298633 A1 Tire pressure monitor for monitoring air pressure of the tire of a bicycle to detect changes that might occur due to a slow leak, a temperature change, a large impact comprises a PCB, a sealed pressure chamber mounted to the PCB

US 20190160893 A1 Apparatus for measuring pressure of bicycle tire, has sensor component connected to adapter component and comprising pressure measurement device and transmitter to wirelessly transmit information corresponding to measured pressure

US 20150091719 A1 TIRE PRESSURE SENSOR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ANDRE J ALLEN/               Primary Examiner, Art Unit 2856